UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4690


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARKIN THADDAEUS VIERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      Bruce H. Hendricks, District
Judge. (4:14-cr-00552-BHH-1)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M.W. Cockrell, III, COCKRELL LAW FIRM, P.C., Chesterfield, South
Carolina, for Appellant.   William E. Day, II, Assistant United
States Attorney, Florence, South Carolina; Anne Hunter Young,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larkin Thaddaeus Viers pled guilty, pursuant to a written

plea agreement, to knowingly engaging in monetary transactions

through     a        financial          institution      and    affecting      interstate

commerce, in criminally derived property of a value of greater

than $10,000, in violation of 18 U.S.C. § 1341 (2012).                                  The

district court sentenced Viers to 37 months’ imprisonment, a

sentence        at    the     bottom       of   the    applicable       U.S.   Sentencing

Guidelines       Manual       (2014)       range.      Counsel    has    filed   a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

whether the district court complied with Fed. R. Crim. P. 11 in

accepting Viers’ guilty plea.                   Although notified of his right to

do so, Viers has not filed a pro se brief.

       Prior to accepting a guilty plea, a court must conduct a

plea     colloquy       in       which     it   informs    the    defendant      of,    and

determines that the defendant understands, the nature of the

charge    to     which      he    is     pleading     guilty,   the   maximum    possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty. Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                        The district court

also     must        ensure      that     the   defendant’s      plea    is    voluntary,

supported by a sufficient factual basis, and not the result of



                                                2
force, threats, or promises not contained in the plea agreement.

Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

      Because Viers did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule

11 error, we review the plea colloquy for plain error.                    United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).             “To prevail

on a claim of plain error, [Viers] must demonstrate not only

that the district court plainly erred, but also that this error

affected his substantial rights.”           Id. at 816.      In the guilty

plea context, a defendant establishes that an error affected his

substantial rights if he demonstrates a reasonable probability

that he would not have pled guilty but for the error.               Id.

      The   record   reveals   that   the   district    court   conducted      a

thorough plea colloquy with Viers.             The court erred only in

failing to state the statutory maximum sentence that Viers faced

and failing to correct the Government’s erroneous statement that

the offense carried no statutory maximum sentence.                   However,

neither Viers nor the record suggest that, but for the failure

to alert Viers of the correct statutory maximum sentence, he

would not have pled guilty.           Viers’ plea agreement, which he

signed before his plea hearing, correctly stated the 10-year

statutory maximum sentence.           Likewise, defense counsel stated

the   correct    statutory     maximum      during     the   plea     hearing.



                                      3
Accordingly, we conclude that the district court did not err in

accepting Viers’ guilty plea.

     In   accordance     with   Anders,     we   have   reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Viers’ conviction and sentence.

This court requires that counsel inform Viers, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Viers requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court   for   leave       to   withdraw   from

representation. Counsel’s motion must state that a copy thereof

was served on Viers.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       4